r,/   ' '·
                                                                                                                                                                       l 'd-
         .;,




      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                               Page 1of1



                                             UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                              v.                                                   (For Offenses Committed On or After November 1, 1987)


                              Hector Flores-Onofre                                                 Case Number: 3:19-mj-21717

                                                                                                   Ellis M Johnston
                                                                                                   Defendant's Attorney


      REGISTRATION NO. 84831298
      THE DEFENDANT:
       [g] pleaded guilty to count(s) 1 of Complaint~~~--'-~~~~~~~~~~~~~~~~~~~~~~~


        D was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                        Natu re of Offense                                                                      Count Number(s)
      8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                             1

        D The defendant has been found not guilty on count(s)                           ~~~~~~~~~~~~~~~~~~-




        D Count(s)                                                                                  dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                       jg. TIME SERVED                                       D                                          days

        [g] Assessment:$10WAIVED                         l:8:J Fine: WAIVED
        l:8:J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                              charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Wednesda_y,_~pdl         24, 2019
                                               -~                                             Da~te
                                                                                                oflmposition LSentence
                                                                                                                of

                             /' /(h"-:-/_/__                                                                       1!1
      Received                         I
                        /,,::', •• ,,, /·,
                     ))USM         C__)                   FI l~ E(..)                        IHOilii!E/ILROBERT N. BLOCK
                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                          APR 2 4 2019
      Clerk's Office Cop[Y.:                       CLER'< us. r•c;T1c:•cT couRr                                                                3:19-mj-21717
                                              SOUTHC:i::-.;   D\'.J·C-~iGT   CF CALIFORNIA
                                              BY                                  :JEPUTY
